Citation Nr: 0608306	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  03-20 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether clear and unmistakable error (CUE) exists in a 
rating decision dated in September 1946 which reduced the 
rating assigned for pulmonary sarcoidosis from 100 percent 
disabling to 30 percent disabling.

2.  Whether CUE exists in a rating decision dated in March 
1993 which denied service connection for hypertension and 
denied increased disability ratings for pulmonary sarcoidosis 
and cardiac sarcoidosis.

3.  Entitlement to an effective date earlier than June 21, 
2003 for the grant of a 60 percent disability rating for 
service-connected pulmonary sarcoidosis.


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel



INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

Procedural history

The veteran served on active duty in the United States Army 
from February 1943 to December 1945.

In a December 1945 rating decision, the RO granted service 
connection for Boeck's sarcoid, cervical and femoral 
adenopathy and pulmonary involvement; a 
100 percent disability rating was assigned for a period of 
convalescence, effective December 9, 1945.  Based on the 
results of an August 1946 VA examination report, the RO 
reduced the assigned rating from 100 percent disabling to 30 
percent disabling in a September 1946 rating decision; this 
reduction was effective June 9, 1946.  The veteran did not 
appeal that decision.

In a January 1984 rating decision, the RO continued the 
veteran's service-connected disability (by then referred to 
as pulmonary sarcoidosis) at 30 percent disabling.  
The RO also granted secondary service connection for cardiac 
sarcoidosis and assigned a 10 percent disability rating 
therefor, effective August 31, 1983.  The January 1984 
decision also denied secondary service connection for 
hypertension.  
That decision was not appealed.

The veteran filed claims for increased ratings for his 
service-connected pulmonary sarcoidosis and cardiac 
sarcoidosis in January 1990.  Those claims were denied in a 
March 1990 rating decision, which the veteran appealed to the 
Board.  The Board remanded the claims in March 1992, noting 
that the RO should first adjudicate the issue of entitlement 
to service connection for hypertension before it made a 
decision on the inextricably intertwined increased rating 
claims.  The RO subsequently denied the claim for entitlement 
to secondary service connection for hypertension, along with 
the veteran's increased rating claims, in a March 1993 rating 
decision.  The veteran appealed that decision to the Board.  
The Board denied the all of the veteran's claims in a 
November 1993 decision.

The veteran again filed claims for increased ratings for his 
service-connected pulmonary sarcoidosis and cardiac 
sarcoidosis in January 2003.  Those claims were denied in a 
March 2003 RO rating decision.  The veteran appealed that 
decision to the Board.  In a decision dated October 15, 2004, 
the Board granted an increased rating of 60 percent for the 
veteran's service-connected pulmonary sarcoidosis and denied 
an increased disability rating for service-connected cardiac 
sarcoidosis.  
The veteran appealed the October 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  

In April 2003, the veteran alleged there was CUE in the March 
1993 RO rating decision.  In the above-referenced June 2004 
rating decision, the RO denied that there was CUE in any of 
the prior decisions of the claims file.  The veteran 
initiated an appeal of that decision in July 2004.  The 
claims of CUE in the September 1946 and March 1993 rating 
decisions were remanded by the Board in October 2004 for the 
issuance of an SOC.  The AMC issued a SOC in February 2005, 
and the veteran submitted a timely appeal that same month.  
These issues are currently before the Board.  

In a separate decision also dated October 15, 2004, the Board 
dismissed the motions of CUE in rating decisions dated in 
March 2003, October 2003 and June 2004.  
The veteran appealed this October 2004 Board decision to the 
Court. 

As for the veteran's appeal to the Court, an Order issued by 
a single judge in November 2005 dismissed for lack of 
jurisdiction the appeal as to the issues of CUE in rating 
decisions dated in March 2003, October 2003 and June 2004.  
The Court affirmed the Board's findings with respect to the 
increased rating claims and dismissed the veteran's CUE 
arguments for lack of jurisdiction.  All of those issues are 
therefore not before the Board at this time.  

In September 2004, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2005).

Remanded issue

As was noted above, the Board granted an increased disability 
rating, 60 percent, for pulmonary sarcoidosis in October 
2004.  The Court affirmed the Board's decision in November 
2005.  The Board's decision as to the level of the rating is 
therefore final.  See 38 C.F.R. § 20.1100 (2005).  

The RO implemented the grant of the increased disability 
rating for service-connected pulmonary sarcoidosis in a 
December 2004 rating decision.  The veteran initiated an 
appeal as to the effective date assigned for the increased 
rating.

The issue of entitlement to an effective date earlier than 
January 21, 2003 for the award of increased disability 
compensation for service-connected pulmonary sarcoidosis is 
addressed in the REMAND portion of this decision.  This issue 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In a rating decision dated September 24, 1946, the RO 
reduced the veteran's service-connected pulmonary sarcoidosis 
from 100 percent disabling to 30 percent disabling.

2.  The September 1946 rating decision was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.

3.  In a March 1993 rating decision, the RO denied the 
veteran's claims for entitlement to service connection for 
hypertension and entitlement to increased disability ratings 
for pulmonary sarcoidosis and cardiac sarcoidosis.

4.  The veteran initiated and perfected an appeal of the 
March 1993 RO decision.

5.  The Board affirmed the RO's denial of the veteran's 
claims in a decision dated November 17, 1993.


CONCLUSIONS OF LAW

1.  The September 24, 1946 RO decision did not contain CUE. 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2005).

2.  The March 1993 RO decision has been subsumed by the 
Board's November 1993 decision and cannot be challenged on 
the basis of CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1104 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly generally 
applicable to this case.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The thrust of the veteran's presentation is that the RO 
committed CUE in connection with the September 1946 decision 
which reduced the veteran's service-connected sarcoidosis 
from 100 percent disabling to 30 percent disabling and in the 
March 1993 decision which denied service connection for 
hypertension and continued the veteran's service-connected 
pulmonary sarcoidosis at 30 percent disabling and his 
service-connected cardiac sarcoidosis at 10 percent 
disabling.  Although the VCAA is generally applicable to all 
claims filed on or after the date of its enactment, it is not 
applicable to CUE claims.  In Livesay v. Principi, 15 Vet. 
App. 165 (2001) the Court held that "there is nothing in the 
text or the legislative history of VCAA to indicate that VA's 
duties to assist and notify are now, for the first time, 
applicable to CUE motions."  In concluding that the VCAA is 
not applicable to allegations of CUE, the Court's opinion 
explained that even though the VCAA is a reason to remand 
"many, many claims, . . . it is not an excuse to remand all 
claims."

In essence, the Court in Livesay continued to hold that the 
VCAA is potentially applicable to all pending claims, as it 
had held in Holliday.  However, the Court further indicated 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100, cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.  See also 38 
C.F.R. § 20.1411(c) and (d) (2005).

The Board observes in this connection that in general a CUE 
claim does not involve the submission of additional evidence 
apart from what already resides in the claims folder.   See 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  In this case, as 
discussed below, the outcome rests on the interpretation of 
evidence already contained in the claims folder.  

Based on the Court's precedential decision in Livesay, the 
Board concludes that the veteran's CUE claim is not subject 
to the provisions of the VCAA.



In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2005).  The veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
The veteran declined the option of a personal hearing on his 
February 2005 substantive appeal.  

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

1.  Whether clear and unmistakable error (CUE) exists in a 
rating decision dated in September 1946, which reduced the 
veteran's service-connected pulmonary sarcoidosis from 100 
percent disabling to 30 percent disabling.

Pertinent law and regulations 

CUE

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2005).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2005).  

In a decision dated in September 1946, the RO decreased the 
veteran's service-connected Boeck's sarcoid from 100 percent 
disabling to 30 percent disabling.  The veteran was notified 
of the RO's September 1946 rating decision in an October 1946 
letter.  The veteran did not initiate an appeal of this 
decision.  Thus, the September 1946 decision became final.  
See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2005).  

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2005).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 

If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.
Fugo v. Brown, 6 Vet. App. at 43-44.  See also Grover v. 
West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994); Damrel v. Brown, 6 Vet. App. 242, 245 
(1994).  See also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 
1999) (expressly adopting the "manifestly changed the 
outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  
See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute CUE.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

Pertinent law and regulations in effect at the time of the 
September 1946 VA rating decision

Only the law as it existed at the time of VA's administrative 
action may be considered.  See Damrel and Russell, supra.  
The following is a synopsis of the law and regulations 
pertaining to convalescent ratings, as well as specific 
diagnostic criteria for diseases of the lungs, which were 
effective at the time if the September 1946 rating decision:

(i.)  Convalescent ratings from date of discharge

A 100 percent rating was warranted for diseases with 
continued infection, weakness, constitutional symptoms, 
limitation of physical activity, etc., necessitating 
hospitalization or such as to prevent the pursuit of a 
substantially gainful occupation on the part of the average 
person affected for six months.

Note (1) . . . . reduction or discontinuance or ratings 
authorized herein will be in order prior to the expiration of 
the 6-month period, in the event reports of earlier 
examination or hospitalization disclose material improvement, 
absence of or recovery from the active disease or injury.

Note (3)- whenever the above ratings are applied the veteran 
will be specifically notified that his rating is for a 
limited period not to exceed 6 months, subject to 
reexamination.

See the 1945 VA Schedule for Rating Disabilities.

(ii.)  Specific diagnostic criteria 

There were only two non-tuberculosis diseases listed in the 
1945 rating criteria that offered 30 percent disability 
ratings.  Pneumoconiosis, unspecified that was moderate 
warranted a 30 percent disability rating under Diagnostic 
Code 6802, and Pleurisy, purulent (emphysema) that was 
moderately severe; with residual marked dyspnea or cardiac 
embarrassment on moderate exertion warranted a 30 percent 
disability rating under Diagnostic Code 6811.

See the 1945 VA Schedule for Rating Disabilities, Diagnostic 
Codes 6802, 6811 6820. 

Analysis

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of CUE.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts. It is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "'Clear and unmistakable error' requires that 
error, otherwise prejudicial, . . . must appear 
undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, supra, at 313-4. 

The veteran has submitted a number statements as to why there 
was CUE in the September 24, 1946 RO decision.  As discussed 
below, most do not amount to valid CUE arguments.  

The veteran has made vague arguments that the RO "illegally 
reduced" his rating from 100 percent disabling to 30 percent 
disabling without any sort of notice.   
He has not specified exactly how the reduction was illegal.  
See Andre v. West, 
14 Vet. App. 7, 10 (2000), aff'd sub nom., Andre v. Principi, 
301 F.3d 1354 (Fed. Cir. 2002) [any claim of CUE must be pled 
with specificity].  

 Review of the record shows that the  veteran was assigned a 
temporary total evaluation for his service-connected 
disability for a 6-month period.  Based on the results of 
August 1946 VA examination, the RO determined that a 30 
percent permanent disability rating was warranted following 
the expiration of the veteran's six months of convalescence.  
The effective date of the reduction to 30 percent was 
determined to be June 9, 1946, the first day following the 
expiration of the 6-month total disability rating for a 
period of convalescence.  See the 1945 VA Schedule for Rating 
Disabilities, Convalescent Ratings from Date of Discharge, 
Note (3), supra.  
The reduction was therefore in conformity with the relevant 
regulation.

As for the veteran's arguments that he was not notified of 
the reduction of his temporary total disability rating, this 
amounts to a due process argument.  The Court has 
specifically held that "broad-brush" allegations of 
"failure to follow the regulations" or "failure to give 
due process" do not amount to valid CUE allegations.  See 
Fugo, supra.  

Moreover, the law and regulations in effect at the time of 
the 1946 rating decision indicate that there were no notice 
requirements regarding the termination of temporary total 
disability ratings.  See, i.e., Public Law No. 458, 79th 
Congress (effective June 27, 1946).  The veteran has pointed 
to no such requirement of law, instead alleging a vague and 
general due process argument.  This argument is without 
merit.  See Andre and Fugo, both supra.

The veteran has further contented that he should have had a 
permanent disability rating higher than 30 percent in 1946 
based on the evidence of record [the specific evidence relied 
upon is not explained]; that the RO somehow employed a wrong 
diagnostic code "in error" [a purportedly "correct" 
diagnostic code was not in fact proffered by the veteran]; 
and that he should be entitled to separate disability ratings 
[for what is not specifically stated].  To the extent that 
these contentions exhibit the required specificity, they 
amount to arguments as to how the RO weighed the facts and 
evidence and are therefore not valid CUE arguments.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991); Eddy 
v. Brown, 9 Vet. App. 52 (1996).  

In a July 2003 statement and the July 2004 notice of 
disagreement, the veteran argued as to the applicability of 
38 C.F.R. §§ 3.344(a), 3,343, 4.7, 4.20, 4.21, 4.25 and a 
number of other regulations that were not even in existence 
at the time of the September 1946 rating decision.  
Accordingly, these are not valid CUE arguments.  
See Russell, supra.

The veteran has made a number of references to Public Law 
Number 662, 79th Congress, which became effective August 8, 
1946, and was cited to by the RO in the October 1946 letter 
informing the veteran of the September 1946 rating decision.  
See, i.e., the July 2004 notice of disagreement.  He claims 
that this law warranted a 20 percent increase in his 
disability pay, therefore warranting a 
50 percent disability rating instead of the 30 percent 
disability rating assigned by the RO.  This contention belies 
a misunderstanding of the law in question.  Section 2 of 
Public Law No. 662 allowed for a 20 percent increase of the 
monthly rate of compensation at all levels of disability 
compensation.  It did not allow for blanket increases in 
assigned disability ratings themselves, as is evidently 
contended by the veteran.  Thus, to the extent that the 
veteran is contending that the RO somehow committed CUE by 
misinterpreting Pub. L. 662, the RO did no such thing.  
Rather, it is the veteran who now misinterprets that law. 

Finally, the veteran has made a number of other vague 
arguments concerning CUE in the 1946 RO decision, amounting 
to a broad brush assertion of unhappiness with the outcome of 
that decision, now 60 years old.  However, as noted above 
there must be specificity in CUE pleadings.  See Andre and 
Fugo, both supra.   

In summary, for the reasons and bases expressed above the 
Board finds that the September 1946 rating decision did not 
contain CUE.  The appeal is accordingly denied as to that 
issue.



2.  Whether CUE exists in a rating decision dated in March 
1993 which denied service connection for hypertension and 
denied increased disability ratings for service-connected 
pulmonary sarcoidosis and cardiac sarcoidosis.

Law and regulations

The law and regulations generally pertaining to CUE claims 
have been set forth above and will not be repeated.

The specific law and regulations which existed in 1993 and 
pertained to the various claims of the veteran which were 
denied by the RO at that time need not be discussed in light 
of the Board's decision below.

Analysis

The March 1993 rating decision in which the veteran alleges 
contained CUE was appealed to the Board.  The Board denied 
the veteran's claims in a November 17, 1993 decision.  
Accordingly, the March 1993 rating decision became subsumed 
in the November 1993 Board decision.  See 38 C.F.R. § 20.1104 
(2005); see also Olson v. Brown, 5 Vet. App. 430, 432-33 
(1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) [prior 
RO decisions which are affirmed by the Board are subsumed by 
the final appellate decision].  The March 1993 rating 
decision is thus not subject to allegations of CUE.

The Court has held that CUE claims which are denied based on 
the absence of legal merit or lack of entitlement under the 
law should be dismissed without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104 (2003).  This is the situation 
here. Accordingly, the veteran's appeal is dismissed.




ORDER

The claim to revise the RO's September 1946 rating decision 
on the basis of clear and unmistakable error is denied.

The claim to revise the RO's March 1993 rating decision on 
the basis of clear and unmistakable error is dismissed.


REMAND

3.  Entitlement to an effective date earlier than June 21, 
2003 for the grant of a 60 percent disability rating for 
service-connected pulmonary sarcoidosis.

As was discussed in the Introduction above, in a December 
2004 rating decision the RO assigned an effective date of 
June 21, 2003 for the 60 percent disability rating which was 
granted by the Board. 

In January 2005, the veteran submitted a statement which can 
be interpreted a notice of disagreement as to the effective 
date assigned in the December 2004 rating decision.  The 
statement read: "Effective date for the 60% for pulmonary 
sarcoidosis should be March, 1993."  Argument followed.  The 
fact that this was contained within a VA form 9, Appeal to 
Board of Veterans' Appeals, does not nullify its 
effectiveness.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2005).   

A SOC has yet to be issued with regards to this claim.  In 
Manlincon v. West, 
12 Vet. App. 238 (1999), the Court held that where a notice 
of disagreement is filed but a SOC has not been issued, the 
Board must remand the claim to the agency of original 
jurisdiction so that a SOC may be issued.



The Board therefore remands this issue to the Veterans 
Benefits Administration (VBA) for the following action:

After taking any evidentiary and 
procedural development which it deems 
to be appropriate, VBA should issue a 
SOC pertaining to the issue of 
entitlement to an effective date 
earlier than June 21, 2003 for the 
grant of the 60 percent disability 
rating for service-connected pulmonary 
sarcoidosis.  In connection therewith, 
the veteran should be provided with 
appropriate notice of his appellate 
rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


